UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) |X| QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 or |_|TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:333-107824 PATIENT PORTAL TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Delaware 02-0656132 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 8276 Willett Parkway Baldwinsville, NY (Address of principal executive offices) (Zip Code) (315) 638-6708 (Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes|X| No|_| Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer |_| Accelerated filer |_| Non-accelerated filer |_| Smaller reporting company |X| (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes |_| No |X| Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. As of December 31, 2009, there were 45,979,553 shares of common stock, $.001 par value per share, outstanding. TABLE OF CONTENTS Page No. PART I - Financial Information Item 1. Condensed Consolidated Financial Statements 1 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4. Controls and Procedures 19 PART II - Other Information Item 1. Legal Proceedings 20 Item 4. Submission of Matters to a Vote of Security Holders 20 Item 6. Exhibits 20 Signatures 21 Part I. Financial Information Item 1.Condensed Consolidated Financial Statements PATIENT PORTAL TECHNOLOGIES, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEET (Unaudited) June 30, December 31, ASSETS Cash $ $ Accounts Receivable, Net Prepaids Other TOTAL CURRENT ASSETS $ $ Property, Plant & Equipment, Net Investments Hospital Contracts, Net Debt Issuance Costs Note Receviable - - TOTAL ASSETS $ $ LIABILITIES AND CAPITAL Accounts Payable $ Current Portion - LTD / Leases Accrued Expenses Notes Payable - Current - Other Current Liabilities - - TOTAL CURRENT LIABILITIES $ $ Long Term Debt, net of discount Long Term Leases TOTAL LIABILITIES $ $ STOCKHOLDER'S EQUITY Series C Convertible Preferred Stock , $.01 par value authorized 1,000,000: 8,138 issued and outstanding June 30, 2010; 7,937 issued and outstanding Dec 31, 2009 81 79 Common Stock, $.001 par value, authorized 100,000,000: (49,990,023 June 30, 2010 and 45,979,553 Dec 31, 2009) issued and outstanding Additional Paid in Capital Retained Deficit ) ) TOTAL STOCKHOLDER'S EQUITY $ $ TOTAL LIABILITIES AND STOCKHOLDER'S EQUITY $ $ See notes to the condensed consolidated financial statements 1 PATIENT PORTAL TECHNOLOGIES, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) THREE MONTHS ENDED SIX MONTHS ENDED June 30, June 30, June 30, June 30, Total Revenue $ Cost of Revenue Gross Profit $ Operating Expenses Selling, General & Administrative Depreciation and Amortization Income from Operations $ ) $ ) $ $ ) Interest Expense Income (Loss) Before Taxes ) Income Tax Expense Net (Loss)from Continuing Operations $ ) $ ) $ ) $ ) Debt Distinguishment Charges $
